


EXHIBIT 10.1




GREENPLEX SERVICES, INC.




            CONSULTING AGREEMENT




This AGREEMENT ("Agreement") made as of the 3rd day of March 2014, by and
between IWJ Consulting, Inc. (“Consultant”), whose address is 2910 E. 57th Ave.
Ste. 5 PMB 335, Spokane, WA 99223 and Greenplex Services, Inc. (hereafter
referred to as “GPS” or the “Company”), having a place of business at 2525 E.
29th Ave. Ste. 10, Spokane, WA 99223.




WHEREAS, GPS desires to engage Consultant to assist the Officers and Directors
of the Company and act as a finder to help identify and screen private companies
that maybe of interest in merging with the Company; selling operating assets or
engaging in possible Joint Ventures.




WHEREAS, the Consultant is willing to perform such services as an independent
contractor.




NOW, THEREFORE, the parties hereto agree as follows:




1.

DUTIES.  Consultant agrees to discuss GPS with potential target companies and in
connection therewith, to describe the business of GPS, it prospects, and its
value proposition as a public listed company.  Consultant shall have no
authority to execute any documents on behalf of GPS, to bind GPS in any way on
any matter, or to hold itself out to any potential investor or any other person
as being a representative of GPS.




2.

INDEMNIFICATION.  The Consultant will not be responsible for any outcome or
damage to GPS as a result of GPS' present or future contact with any potential
investor or target companies.  Consultant will devote as much of its time to its
duties hereunder as Consultant deems necessary to perform such services.




3.

CONSULTING FEES.




The Consultant is to assume all out of pocket expenses related to identifying
and screening potential private companies to consolidate with the Company.  If
the Consultant is successful in identifying a target private company and the
Company closes a transaction, the Consultant will receive an option for two
years to purchase 500,000 shares of restricted common stock at $.04 per share,
the exercise price.  If the Corporation at any time shall by subdivision,
combination, reclassification of securities or otherwise, change the common tock
into the same or a different number of securities of any class or classes, the
option shares shall thereafter entitle the Consultant to acquire such number and
kind of securities as would have been issuable in respect of the Option Stock
(or other securities which were subject to the purchase rights under the Option
immediately prior to such subdivision, combination, reclassification or other
change) as the result of such change if this option had been exercised in full
for cash immediately prior to such change.  The exercise price hereunder shall
be adjusted if and to the extent necessary to reflect such change.  If the
Consultant's option stock or other securities issuable upon exercise hereof are
subdivided or combined into a greater or smaller number of shares of such
security, the number of shares issuable hereunder shall be proportionately
increased or decreased, as the case may be, and the exercise price shall be
proportionately reduced or increased, as the case may be, in both cases
according to the ratio which the total number of shares of such security to be
outstanding immediately after such event bears to the total number of shares of
such security outstanding immediately prior to such event.  The Company shall
give the Consultant prompt written notice of any change in the type of





--------------------------------------------------------------------------------

securities issuable hereunder, any adjustment of the exercise price for the
securities issuable hereunder, and any increase or decrease in the number of
shares issuable hereunder.




4.

TERM.  This Agreement is terminable at any time by either party for any or no
reason.  Unless terminated earlier or extended by agreement of both parties,
this Agreement shall expire 90 days from the date this Agreement is executed.




5.

CONFIDENTIALITY.  The Consultant acknowledges that GPS will provide it with
information which may constitute confidential, non-public information concerning
GPS. The Consultant agrees that it will maintain in confidence and will not
disclose to any third party (unless compelled by law) or use for its own benefit
(other than for performance of services under this Agreement) any confidential
or proprietary information or other information disclosed to it by GPS.  The
Consultant further agrees to take reasonable precautions to prevent any
unauthorized disclosure of any such information. The Consultant acknowledges
that this obligation shall survive the termination of this Agreement for one
year without regard to the reason for such termination.  Upon termination of
this Agreement or upon GPS' request the Consultant shall return immediately to
GPS all confidential information.




6.

INDEPENDENT CONTRACTOR.  The parties acknowledge and agree that the Consultant
shall provide its services hereunder as an independent contractor.  Nothing
herein shall in any way be construed to constitute Consultant as an employee of
GPS, nor shall it have the power to bind GPS in any capacity.  As an independent
contractor, the Consultant shall not participate in any employee benefits
provided by GPS to its employees, including worker’s compensation insurance,
disability, pension, or other employee plans.  The Consultant assumes full
responsibility and liability for the payment of any taxes due on money received
by it hereunder.




7.

EXCLUSINVE ARRANGEMENTS.  The Consultant represents that it is not a party to
any agreement which represents a conflict of interest with its role as GPS’
consultant or the terms of this Agreement or which materially and adversely
affects Consultant’s ability to perform the defined services for GPS.  Further,
Consultant agrees it will not enter into any agreement or business relationship
during the term of this Agreement that could place him in a conflict of interest
position.




8.

ASSIGNMENT.  This Agreement, and the rights and obligations hereunder, may not
be assigned or transferred by Consultant without the prior written consent of
GPS.




9.

EFFECT OF TERMINATION.  Upon termination of this Agreement, neither the
Consultant nor GPS shall have any further obligations under this Agreement,
except for payment by GPS in respect of liabilities accrued through the date of
termination, the terms of Section 3 and 4 herein and the Confidentiality and
non-Disclosure Agreement.




10.

 NOTICES.  All notices required to be given hereunder shall be given to the
parties at the addresses set forth below or to such other addresses as the
parties may from time to time designate by notice so given.  All notices shall
be in writing and shall be served or given by registered or certified mail,
postage prepaid, or by actual delivery.  Notice shall be effective on the date
of actual receipt or on which delivery is refused.

















--------------------------------------------------------------------------------



GPS:

Kyle Carlson, CEO

2525 E. 29th Ave. Ste. 10

Spokane, WA 99223

 

Consultant:

IWJ Consulting Group, Inc.

2910 E. 57th Ave. Ste. 5 PMB 335

Spokane, WA 99223




11.

 COMPLETE AGREEMENT.  This Agreement supersedes all prior consulting agreements
and understandings between the parties, and may not be altered, changed or
terminated orally.  No alteration, change, termination, or attempted waiver of
any of the provisions hereof by one party shall be binding without the written
consent of the party to be charged therewith.




12.

 ARBITRATION.  Should either party wish to commence any legal proceeding
involving this Agreement, the moving party shall be entitled to initiate
arbitration proceedings. Proceeding shall be initiated and conducted in Spokane,
Washington under the rules of the American Arbitration Association.  The
decision of the arbitrator shall be final and binding.  The party prevailing in
such proceedings shall be entitled to recover its or its costs and reasonable
attorney’s fees from the party not prevailing.







CONSULTANT-

IWJ Consulting Group, LLC

 

Greenplex Services, Inc.

 

 

 

 

 

BY:

/s/ Jerod Edington

 

BY:

/s/ Kyle Carlson

 

Jerod Edington

Managing Member

 

 

Kyle Carlson

Chief Executive Officer

 

 

 

 

 

DATE:

March 3, 2014

 

DATE:

March 3, 2014












